 Case 2:08-cr-00757-KM Document 143 Filed 02/23/21 Page 1 of 3 PageID: 2662


Via: TT.S. First Class Mail                             Tommie Telfair
                                             Inmate Reg. No. 28440-050
                                      Federal Correctional Institution
                                                              Fort Dix
                                                         P.O. ~ox 2000
                                              Joint ~ase MDt, NJ 08640
                            January 26, 20?.l
=Honorable ~evin McNulty
United States nistrict Judge
District of New Jersey
U.S. Post Office~ Courthouse
Federal Square
Newark, NJ 07102
             'Re:~nited States v. Tommie Telfair
                · c~se·-wo·:r=mr--mr-·1~ . ,· - - -
Dear Judge McNulty:
I am writing in Reply to the Government's response to ECF Nos.
118 and llQ. The Government contends that the motions are
frivolous and should, accordingly, be denied. However, the
Government fails to interpret these filings liberally as is
required when a litigant is proceeding prose.
It is, admittedly, understandable that the Government would
respond the way it has. I am not an attorney and my education in
law is very limited. For lack of better phraseology and citation,
I have pointed to several civil rules in an effort to compel the
delivery of the discovery in the above referenced criminal case.
At this point, I have tried everything conceivable and have no
other avenues - that I can see - in order to secure the discovery
file from either the United States or my previous defense lawyer.
I have been literally complaining about the lack of disclosure
for some time now. Despite all of my requests, regardless of the
form they have arrived in (i.e. "interrogatories"), I have not
been given an opportunity to review the evidence the Government
had allegedly amassed against me. Instead, I am simply told to
believe that the evidence is there and that's enough.
There are many reasons why a criminal defendant would want to
review the discovery and case file; not the least of which is to
simply verify whether your attorney was frankly lying to you or
not. '.


Thus, for lack of better terms, I filed those two motions over a
year ago in an effort to secure a copy of the discovery in the
above referenced case. That is all I am seeking and it should not
require a judicial intervention to do it. But that is what both
 Case 2:08-cr-00757-KM Document 143 Filed 02/23/21 Page 2 of 3 PageID: 2663

my former attorney and the government seems to want. Were the
government simply to Rend the discovery file over to me directly,
I would have no oth~r t~Rue relevant to the filei motions.
I must apologize to the Court for ~v inability to utilize more
precise phrasing and ~Y lack of nnderstanding regarding the rules
of procedure in the federgl courts. I realize the Cour~ has bean
given a large plate to handle with this cnRe, and I am thankful
that the Court is t~king the time to review everything. In the
future, I will try to utilize ~n experienced writ-writer (as I am
doi~g here) to communic~te my requests to the Court. Because the
prison environ~~nt is always changing, I cannot promise that I
will always he ~~1~ to acc~~s such experienced writ writers, but
I will try.
I thank the Court for this indulgence.
                                                       Sincerely,
                                                                                · J I
                                                  '-1~/,, u _ , { , ty,11\.,.. ,.«~.
                                                  \
                                                                                     :.:__"
                                                      Tommie Telfai~
                                                      Defendant Pro Se
cc: Joyce M. Malliet, Esq.
    Assi~t3nt Unite~ States Attorney
    ~istrict of ~~w Jersey
    970 Broad Str~~t
    7th Floor
    ~~wac~, NJ 07102
                                 Case 2:08-cr-00757-KM Document 143 Filed 02/23/21 Page 3 of 3 PageID: 2664




     Tarmie Telfair
     Inmate Reg. No. 28440-050                                                                                       [)~~-
     Federal Correctional Institution                                                                                                                                                                                U.S. POSTAGE PAID '
                                                                                                                                                                                                                     FCM LETTER
                                                                                                                        5 r;;;:;iiiii!f!!!!!!!I,.       ✓,
     Fort D:f.x                                                                                                             1J11!/,jjjjf/// ··,,
                                                                                                                                .:i               If.:- '".
                                                                                                                                                          'ji
                                                                                                                                                                                                                     RARITAN, NJ
                                                                                                                                                                                                                     08869
     P.O. Bo::::: ?'),11}                                    r;: ·~:;,/                                                                UNITEDST.!ITES
                                                                                                                                      l"OST4LSERVICEs
                                                                                                                                                                                                                     FEB 0~ 1 21
                                                                                                                                                                                                                     AMOUNT
     Joint Base MDL, NJ 08640                         ... p::~/·;;·;.~-"       cutr~r
                                                         ... ,. :, . . ·...-.:, ,c·-:.:::.t . (                                             1000
                                                                                                                                                                                      07102
                                                                                                                                                                                                                       $0.55
                                                                                                                                                                                                                     R2304M113800·12


                                                                                  ;o: I q           Honorable Kevin t'1cNultv
                                                                                                   vrr-•      .t .. e..~ "'·;:;:-
                                                                                                    • .1 ... J ....... t.,,.l,'i..,,_z.
                                                                                                                                                       ::\" "',.t
                                                                                                                                        ...Ji,,._,.~..,.t.,,~ .L-..!.. .... I•-,...;ct·
                                                                                                                                                                       <:>,.....-.... ..r.. ,,,,, 1:.Jur-1,:-;;::,
                                                                                                                                                                                                         --··o-
                                                                                                    C/0            Clerk of the Court
                                                                                                   District cf 1\Tf~w .Jt1r.sey
                                                                                                   U.S., Post Office & Courthouse
                                                                                                   Federal S;·1:1a-r·e
                                                                                                   Newark. NJ 07102
                                             \,f~ lfj
                                            ~\_d ·~~-...!&
·\
                                                             :._~ ,· .!. , ...a:"::::-~19;;1S!::::!::::                                   It p1l1j1pl pi j l l lllll'lfl Ii I ii11il Iii lu IJl!illlll111!Jjh111v
               ''·.,-:   . ,,.
